  Case 19-10662       Doc 14     Filed 07/15/19 Entered 07/15/19 10:19:16           Desc Main
                                   Document     Page 1 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In Re:                                              )        Chapter 7
                                                    )
FREDRICKA D PRYOR,                                  )        Case No. 19-10662
                                                    )
                                      Debtor.       )        Hon. Jacqueline P. Cox


                                     NOTICE OF MOTION

To:      See Attached Service List


       YOU ARE HEREBY NOTIFIED that on August 21, 2019 at 10:00 a.m., or as soon thereafter
as counsel may be heard, I shall appear before the Honorable Jacqueline P. Cox, Room 680, 219
South Dearborn Street, Chicago, Illinois, and then and there present MOTION TO DISMISS
DEBTOR WITH NOTICE UNDER LOCAL RULE 2002-1, OR IN THE ALTERNATIVE,
EXTEND TIME TO OBJECT TO DISCHARGE, a copy of which is attached hereto and herewith
served upon you, at which time and place you may appear, if you see fit.

       PLEASE TAKE NOTICE that the 341 Meeting for the above-referenced bankruptcy
proceeding has been rescheduled for August 5, 2019 at 11:30 a.m, or as soon as thereafter may be
heard.



                                                    By: /s/ David R. Herzog
                                                     One of his attorneys

DAVID R. HERZOG
Trustee in Bankruptcy
77 W. Washington Street, Suite 1400
Chicago, Illinois 60602
(312) 977-1600
                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that he caused to be served a copy of the foregoing
instrument on the attached service list via the ECF system or by enclosing same in an envelope
addressed to them, with postage fully prepaid, and by depositing the envelope in the U.S. Mail at
77 West Washington Street, Chicago, Illinois 60602, on this 15th day of July, 2019.




                                                        /s/ David R. Herzog
  Case 19-10662      Doc 14     Filed 07/15/19 Entered 07/15/19 10:19:16   Desc Main
                                  Document     Page 2 of 4


SERVICE LIST

Office of the U.S. Trustee
219 South Dearborn, 8th Floor
Chicago, Illinois 60606
VIA ECF

Fredricka D. Pryor
7816 S. Damen
Chicago, IL 60620
VIA REGULAR MAIL

David M Siegel
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090
davidsiegelbk@gmail.com
VIA ECF
  Case 19-10662        Doc 14     Filed 07/15/19 Entered 07/15/19 10:19:16              Desc Main
                                    Document     Page 3 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In Re:                                                 )       Chapter 7
                                                       )
FREDRICKA D PRYOR,                                     )       Case No. 19-10662
                                                       )
                                         Debtor.       )       Hon. Jacqueline P. Cox

                  MOTION TO DISMISS DEBTOR WITH NOTICE
               UNDER LOCAL RULE 2002-1, OR IN THE ALTERNATIVE,
                   EXTEND TIME TO OBJECT TO DISCHARGE

         DAVID R. HERZOG, Interim Trustee, pursuant to Federal Rules of Bankruptcy Procedure

1017 and 4004, moves this Honorable Court to dismiss this bankruptcy (and to vacate any order of

discharge as having been entered as a clerical error), or in the alternative, to extend for one hundred

twenty (120) days, the time for Trustee to object to Debtor's discharge. In support of this motion,

the Interim Trustee states as follows:

         1.    Declarant, DAVID R. HERZOG, is the duly qualified and acting interim trustee in

the above-entitled case.

         2.    Declarant appeared to examine the debtor on June 4, 2019, the date set for the Section

341(a) Meeting of Creditors; the debtor did not appear. The matter was continued to July 8, 2019;

the debtor did not appear at that time.

         3.    As a result of the failure of the debtor to appear, declarant has been unable to examine

the debtor as to his/her assets and liabilities and has been unable to file appropriate reports and to

administer any possible assets.

         4.    The Trustee has rescheduled the Section 341(a) Meeting of Creditors to August 5,

2019 at 11:00 a.m. If the Debtor appears at the rescheduled meeting, the Trustee will withdraw this

Motion to Dismiss.
  Case 19-10662         Doc 14    Filed 07/15/19 Entered 07/15/19 10:19:16             Desc Main
                                    Document     Page 4 of 4


       WHEREFORE, the Interim Trustee respectfully requests this Court to enter an Order

dismissing this case (and vacating any order of discharge which was entered as a result of clerical

error) or, in the alternative to extend for one hundred twenty (120) days the date by which the

Trustee shall have to object to Debtor's discharge, and for such other and further relief as is deemed

just and appropriate.



                                               Respectfully submitted,




                                                 /s/ David R. Herzog
                                               DAVID R. HERZOG
                                               Interim Trustee


DAVID R. HERZOG
Trustee in Bankruptcy
77 West Washington, Suite 1400
Chicago, Illinois 60602
(312) 977-1600
ARDC No. 01203681
